Order reversed upon the law, with ten dollars costs and disbursements, and motion to dismiss complaint for failure to prosecute granted, with ten dollars costs. The case was marked ofi the calendar October 31, 1924, after having been on the calendar for two years. No motion was made to restore it until March 7, 1929. The delay was unreasonable and no valid excuse therefor is given. The appellant, Gottlieb, was prejudiced by the delay because his codefendant, who was at least jointly liable, and liable to contribution, has since become bankrupt and has been discharged from the debt in question. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.